Citation Nr: 1716573	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the right index finger.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran requested that VA obtain his Austin VA Outpatient Clinic records dated from July 1, 2007 to present.  The record does not contain the Veteran's VA treatment records dated between July 1, 2007 and January 15, 2008; between August 5, 2008 and January 15, 2009; and between May 11, 2012 and February 7, 2014.  There is no indication that the records for these dates have ever been requested.  Accordingly, the Veteran's claims must be remanded so that these records may be obtained and associated with the Veteran's record.  See 38 C.F.R. § 3.159 .

The Veterans claims were remanded by the Board in May 2016 to obtain a VA medical examination regarding the residuals of a gunshot wound to the right finger.  The record indicates that the Veteran failed to report for a September 1, 2016 scheduled VA examination.  Several days later, the Veteran contacted the RO stating that his wife had been ill and he that he had been unable to travel.  He requested that he be provided a new VA examination.  The Board finds that good cause has been shown for his failure to report for the VA examination and that the Veteran must be provided the requested VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from July 1, 2007 to January 15, 2008; from August 5, 2008 to January 15, 2009; and from May 11, 2012 to February 7, 2014.  Also obtain copies of the Veteran's VA treatment records dated from September 10, 2016 to present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right index finger disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted. The examiner should respond to the following: 

(a)  Record all subjective and objective manifestations of the right index finger disability, including all functional effects.

(b)  Would the right index finger at least as likely as not (probability of 50 percent or more) be equally well served by an amputation at the affected joint?  If so, please identify the affected joint.  Also, describe the actual remaining function of the right index finger for the acts of grasping, manipulation, etc.

(c)  Please state whether it is at least as likely as not that the Veteran's reported numbness or arthritis in the other digits of the right hand, to include the thumb, are related to the right index finger disability.  In offering this opinion, all evidence should be considered, including but not limited to the description of the x-ray results contained in the October 2008 VA examiner's addendum report.

(d)  Please state whether it is at least as likely as not that the right index finger disability has affected the function of any other fingers or thumb of the right hand, or the overall function of the right hand?  If the arthritis and numbness were found to be related to the right index finger, the effects of the arthritis and numbness should be considered in evaluating impairment of function of the right hand.

(d)  Identify the muscle group or groups that are affected by the Veteran's residuals of gunshot wound to the right index finger.  Also, please state whether such disability is slight, moderate, moderately severe, or severe in nature, upon consideration of all evidence. 

(e)  In responding to each of the above questions, the examiner should provide a complete rationale or reasoning for each opinion offered.  All lay and medical evidence of record should be considered.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




